       Case 4:19-cv-04770 Document 1 Filed on 12/09/19 in TXSD Page 1 of 7




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

NATIONAL AMERICAN INSURANCE                       )
COMPANY,                                          )
                                                  )
     Plaintiff                                    )               4:19-CV-4770
                                                  )
                                                  )
V.                                                )             JURY DEMAND
                                                  )
BERKLEY NATIONAL INSURANCE                        )
COMPANY,                                          )

     Defendant.

                            PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

         COMES NOW Plaintiff National American Insurance Company (“NAICO”) and files its

Original Complaint and states as follows:

                                             PARTIES

         1.       NAICO is a corporation duly organized and existing under the laws of the state of

Oklahoma with its principal place of business located in Chandler, Oklahoma.

         2.       Defendant Berkley National Insurance Company (“Berkley”) is a corporation

duly organized and existing under the laws of the state of Illinois with its principal place of

business located in Harris County, Texas and may be served with process though its registered

agent CT Corporation, 350 North St. Paul St., Dallas, Texas 75201.




PLAINTIFF’S ORIGINAL COMPLAINT – Page 1 of 7
D/1014571v1
     Case 4:19-cv-04770 Document 1 Filed on 12/09/19 in TXSD Page 2 of 7




                                JURISDICTION AND VENUE

        3.     This Court has jurisdiction pursuant to 28 U.S.C. § 1332 in that NAICO and

Berkley are citizens of different states and the amount in controversy exceeds the sum of

$75,000, exclusive of costs and interest.

        4.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 in that Defendant’s

principal place of business is in Harris County, Texas and the claim was handled by Defendant in

Houston, Texas.

                                  FACTUAL BACKGROUND

        5.     On or about September 1, 2016, NAICO issued to United Electrical and

Automation, LLC (“United”) a Commercial Package Policy, policy no. MP15150005, with a

policy period of September 1, 2016 to September 1, 2017 (“NAICO Policy”). The NAICO

Policy contains commercial general liability coverage.

        6.     On or about January 1, 2016, Berkley issued to Consolidated Resources, LLC an

Energy Commercial General Liability Policy, policy no. EGL000744411, with a policy period

of January 1, 2016 to January 1, 2017 (“Berkley Policy”). The Berkley policy contains a Named

Insured Schedule which names United as a named insured under the Policy.

        7.     Lakefront Trail Rockwall Hotel, L.P. filed suit against Albertelli Construction,

Inc., David Albertelli, individually, Diversified Steel and Supply, LLC and Diversified Stone

Exteriors, LLC in the lawsuit styled Lakefront Trail Rockwall Hotel, L.P. v.            Albertelli

Construction, Inc., et. al.; Cause No. 1-17-0359: In the 382nd Judicial District Court of Rockwall

County, Texas (“Underlying Lawsuit”). On September 21, 2018, underlying plaintiff filed its

Second Amended Petition in the Underlying Lawsuit and added United as a party, a copy of

which is attached hereto as Exhibit A and incorporated herein by reference (“Amended



PLAINTIFF’S ORIGINAL COMPLAINT – Page 2 of 7
D/1014571v1
     Case 4:19-cv-04770 Document 1 Filed on 12/09/19 in TXSD Page 3 of 7




Petition”). On or around August 31, 2018, Albertelli, Inc. filed its Original Cross-Claim Against

Co-Defendant United Electrical and Automation, LLC (“Cross-Claim”), a copy of which is

attached hereto as Exhibit B and incorporated herein by reference.

        8.     United tendered the Amended Petition and Cross-Claim to NAICO to provide

United with a defense and indemnification from the allegations contained in the Underlying

Lawsuit.

        9.     NAICO accepted United’s tender and provided United with a defense pursuant to

a reservation of rights. NAICO incurred substantial attorney fees and expenses in providing

United with a defense in the Underlying Lawsuit.

        10.    On or about October 15, 2018, the Amended Petition was tendered to Berkley to

provide United with a defense and indemnification of the Underlying lawsuit. Berkley declined

the tender and refused to provide United with a defense.

        11.    On or about March 14, 2019, the Cross-Claim was tendered to Berkley to provide

United with a defense and indemnification of the Underlying lawsuit. Berkley declined the

tender and refused to provide United with a defense.

        12.    Berkley has continued to refuse to provide United with a defense in the

Underlying Lawsuit.

        13.    On or about July 5, 2019, mediation was held in the Underlying Lawsuit. Berkley

was invited to attend but refused to attend or participate in any way.

        14.    NAICO was able to obtain a settlement of the claims against United and agreed to

pay the Third-Party Plaintiff a sum certain in exchange for a full and final release of United.




PLAINTIFF’S ORIGINAL COMPLAINT – Page 3 of 7
D/1014571v1
     Case 4:19-cv-04770 Document 1 Filed on 12/09/19 in TXSD Page 4 of 7




        15.    A dispute between the parties has arisen regarding whether Berkley has any duty

to defend and/or indemnify United as a result of the allegations against it in the Underlying

Lawsuit.

        16.    An actual controversy exists between the parties because NAICO and United

believe that Berkley has a duty to defend and/or indemnify United from the allegations in the

Underlying Lawsuit whereas Berkley has refused to provide United with a defense and

indemnity and has taken the position that there is no coverage under the Berkley Policy for the

Underlying Lawsuit.

        17.    As a result of the coverage dispute herein, NAICO has been required to engage

the services of the undersigned to prosecute this lawsuit and has been forced to incur reasonable,

necessary and customary attorney’s fees and expenses.



                                    CAUSES OF ACTION

BREACH OF CONTRACT

        18.    NAICO incorporates by reference, as if fully set forth herein, paragraphs 1

through 17, inclusive.

        19.    NAICO is contractually and equitably subrogated to United’s interest under the

Berkley Policy.

        20.    All conditions precedent to recovery have been met.

        21.    The Amended Petition and Cross-Claim allege that, as a result of United’s

actions, property damage occurred within the Berkley policy period which was caused by an

occurrence. Accordingly, Berkley’s duty to defend under the Berkley Policy was triggered.




PLAINTIFF’S ORIGINAL COMPLAINT – Page 4 of 7
D/1014571v1
     Case 4:19-cv-04770 Document 1 Filed on 12/09/19 in TXSD Page 5 of 7




        22.    Berkley failed to provide United with a defense in the Underlying Lawsuit which

constitutes a breach of the Berkley Policy.

        23.    Berkley’s breach of its duty to defend United under the Berkley Policy

proximately caused damage in the amount of one-half of the attorney fees and expenses incurred

by NAICO to defend United in the Underling Lawsuit.

        24.    The actual facts trigger coverage under the Berkley Policy and therefore Berkley

has a duty to indemnify United from any judgment or settlement in the Underlying Lawsuit.

        25.    The settlement of behalf of United obtained by NAICO was reasonable and

necessary to protect United’s interests.

        26.    Berkley’s refusal to participate in the settlement on behalf of United constitutes a

breach of its duty to indemnify United under the Berkley Policy.

        27.    Berkley’s breach of its duty to indemnify United under the Berkley Policy

proximately caused damage in the amount of one-half of the settlement amount.



VIOLATION OF THE PROMPT PAYMENT OF CLAIMS ACT

        28.    NAICO incorporates by reference, as if fully set forth herein, paragraphs 1

through 27, inclusive.

        29.    On or around June 16, 2019, NAICO requested that Berkley pay one-half of the

attorney fees and expenses incurred from October 2018 through May 2019 along with one-half

of the settlement amount.

        30.    On or around October 25, 2019, NAICO requested that Berkley pay one-half of

the attorney fees and expenses incurred from June 2019 through the conclusion of the

Underlying lawsuit along with one-half of the settlement amount.



PLAINTIFF’S ORIGINAL COMPLAINT – Page 5 of 7
D/1014571v1
     Case 4:19-cv-04770 Document 1 Filed on 12/09/19 in TXSD Page 6 of 7




        31.    Berkley has failed and refused and continues to fail and refuse to pay for its one-

half share of the attorney fees and expenses and one-half of the settlement amount.

        32.    Berkley’s failure to pay the claim for attorney fees and expenses and settlement

amount in a timely manner constitutes a violation of the Texas Prompt Payment for Claims Act.

        33.    Berkley’s violation of the Texas Prompt Payment for Claims Act has caused

damage in the amount of the claim, 18% interest per annum and attorney fees.

        WHEREFORE, PREMISES CONSIDERED, Plaintiff National American Insurance

Company respectfully prays that this Honorable Court declare that Berkley National Insurance

Company had a duty to defend and indemnify United Electrical and Automation, LLC in the

Underlying Lawsuit; that Berkley breached its policy of insurance by failing to defend and

indemnify United in the Underlying Lawsuit; that Berkley be ordered to pay National American

Insurance Company one-half the attorney fees and expenses incurred in defending United in the

Underlying Lawsuit and one-half of the amount paid to settle on behalf of United; award 18%

interest on the total amount; award National American Insurance Company its reasonable and

necessary attorney fees incurred herein; award National American Insurance Company pre and

post-judgment interest on the judgement and such other and further relief this Court may deem

just and proper.




PLAINTIFF’S ORIGINAL COMPLAINT – Page 6 of 7
D/1014571v1
     Case 4:19-cv-04770 Document 1 Filed on 12/09/19 in TXSD Page 7 of 7




                                       Respectfully submitted,


                                       By:    /s/ Fred L. Shuchart
                                              FRED L. SHUCHART
                                              SBN 18316250
                                       COOPER & SCULLY, P.C.
                                       815 Walker St., Suite 1040
                                       Houston Texas 77002
                                       (713) 236-6800
                                       (713) 236-6880 fax
                                       ATTORNEYS FOR PLAINTIFF
                                       NATIONAL AMERICAN
                                       INSURANCE COMPANY




PLAINTIFF’S ORIGINAL COMPLAINT – Page 7 of 7
D/1014571v1
